Case:20-14853-JGR Doc#:91 Filed:09/17/20                                Entered:09/17/20 10:19:49 Page1 of 1

(COB #237 NtcFilTrans)(09/08)




                                UNITED STATES BANKRUPTCY COURT
                                                 District of Colorado



In re: Happy Beavers LLC                                                           Case No.
       Debtor(s)                                                                   20−14853−JGR




                    NOTICE OF FILING OF TRANSCRIPT
       AND OF DEADLINES RELATED TO RESTRICTION AND REDACTION[¹]
               A transcript of the proceeding held on 8/18/2020 was filed on
            9/17/2020 . The following deadlines apply:
                The parties have until 9/24/2020 to file with the court a Notice of
            Intent to Request Redaction of this transcript. The deadline for filing a
            Request for Redaction is 10/8/2020 .
                 If a request for redaction is filed, the Redacted Transcript is due
            10/19/2020 . If no such notice is filed, the transcipt may be made available
            for remote electronic access upon expiration of the restriction period,
            which is 12/16/2020 unless extended by court order.
                To review the transcript for redaction purposes, you may purchase a
            copy from the transcriber:
            Federal Reporting Service, Inc.
            17454 East Asbury Place
            Aurora, CO 80013
            (303) 751−2777
            or you may view the document at the clerk's office public terminal.




¹The Judciary's privacy policy provides for limiting Social Security and Financial Account numbers to the last four digits,
using only initials for the names of minor children, and limiting dates of birth to the year. If such personal identifier
information is elicited within court proceedings, this information will appear on the transcript and will become available to the
public unless action is take to redact this information.
